United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS            May 6, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60165
                          Summary Calendar



NOUHAD RACHED EL HAJJAOUI,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition For Review of an Order of the
                    Board of Immigration Appeals
                         BIA NO. A29-184-563
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Nouhad Rached El Hajjaoui (“Hajjaoui”) filed a 28 U.S.C.

§ 2241 petition for writ of habeas corpus in district court

challenging his detention without bond while the Immigration and

Naturalization Service conducted removal proceedings.       In his

petition he asserted, inter alia, a claim that he was a national

of the United States.   The district court denied Hajjaoui’s




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60165
                                -2-

habeas corpus petition and transferred Hajjaoui’s nationality

claim to this court.

     28 U.S.C. § 1631 permits a transfer if this court would have

been able to exercise jurisdiction on the date that the case was

filed in the district court, the district court lacked

jurisdiction over the case, and the transfer is in the interest

of justice.   Hajjaoui filed his 28 U.S.C. § 2241 petition in the

district court prior to the date that the immigration judge

issued the removal order and he did not appeal the removal order

to the Board of Immigration Appeals.   Therefore, this court could

not have exercised jurisdiction over the petition on the date

that Hajjaoui filed the petition in district court.   See 8 U.S.C.

§ 1252(b)(1) (petition for review must be filed not later than 30

days after the date of the final order of removal); 8 U.S.C.

§ 1252(d)(1) (a court may review a final order of removal only if

the alien has exhausted all administrative remedies as of right);

Emejulu v. INS, 989 F.2d 771, 771 (5th Cir. 1993) (noting that

this court would not assume original jurisdiction over habeas

corpus claim).

     DISMISSED for lack of jurisdiction.